Citation Nr: 1750925	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.   14-07 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating higher than 50 percent from June 27, 2011, and 70 percent from December 04, 2013, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In June 2010, the RO granted service connection for bilateral hearing loss with an evaluation of 40 percent disabling effective July 27, 2006.  This was effectuated in an unappealed June 2010 rating decision.  In June 2011, the Veteran submitted a claim for an increase, and in July 2011, the RO granted an increased evaluation to 50 percent disabling effective June 27, 2011, for his bilateral hearing disability.  The Veteran submitted a notice of disagreement in April 2012 that was subsequently perfected.  In February 05, 2014, in a Decision Review Officer Decision, the Veteran's bilateral hearing loss was assigned a rating of 70 percent, effective December 04, 2013.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran has not expressed satisfaction with the 50 or 70 percent ratings, and as higher ratings are possible, this issue remains on appeal.

The Board notes that the Veteran previously requested a Board hearing at a local RO in a March 2014 VA Form 9.  However, on an October 23, 2017, DAV memorandum, the Veteran indicated that he no longer desired a hearing.  Thus, his request has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks a 100 percent evaluation for his bilateral hearing loss disability.

In a February 2016 letter, the Veteran reported that his hearing was worse since his December 2013 and August 2016 VA examinations.  

Additionally, the Veteran also submitted a January 2016 VA audiogram and September 2017 private audiogram.  On the audiological evaluation in January 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
90
90
105+
LEFT
65
60
85
85
105+

On the audiological evaluation in September 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
90
100
110
LEFT
80
75
90
95
110

However, the examiner indicated that the live voice W-22 was used and not the Maryland CNC for the speech recognition test.  The Board notes that the September 2017 hearing evaluation cannot be used to derive the schedular rating assignable under Table VI because the Maryland CNC test was not used for the speech recognition test.  See 38 C.F.R. § 4.85(a).  Because this test does not conform to the requirements for how an audiological examination must be conducted for VA purposes, the September 2017 hearing test does not provide an evidentiary basis for assigning an increased disability rating.

Additionally, a review of the January 2016 and September 2017 audiograms indicate that the Veteran's hearing loss is worse.  It is the VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, re-examination of the Veteran's hearing loss has not been conducted since he reported worsening in February 2016, as such, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be scheduled for a VA audiological examination to ascertain the severity of his service-connected hearing loss disability.  The examiner should identify and completely describe all current symptomatology, and evaluate and compare it to his symptomatology that has existed since the Veteran's December 2013 VA examination.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should note in his report if he has reviewed such.

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests, to include the Maryland CNC, and studies should be accomplished, and all clinical findings should be reported in detail.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




